Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang(English translation of  CN103621870) in view of Contractor(US 2016/0106142). 
Regarding claims 1,3-5, Huang teaches a process for adjusting the digestibility of starch comprising 
After mixing a starch containing food product(which would contain some starch and water), adding an edible oil thoroughly and mixing, and then forming a starch-oil complex system, heating to 80-120C in a closed container, and slowly cooling to form a resistant starch
Huang does not specifically teach adding the uniformly mixed starch-oil complex system into a material cylinder of a 3D and printing to form a 3D stereoscopic shape. However, Contractor teaches a method of 3D printing food products that comprise starch in order to quickly and efficiently produce meals in a variety of shapes and textures(abstract, paragraph 41). Contractor teaches that the 3D printing is performed at 130 to 220C(paragraph 35). 
It would have been obvious to 3D print the starch oil complex of Huang at a temperature of 130 to 220C in order to quickly and efficiently produce meals in a variety of shapes and textures
Contractor does not specifically teach the transfer temperature and time maintained at the transfer temperature. However, it would have been obvious to adjust the transfer temperature and time in order to achieve the desired properties in the final product. These factors are merely routine factors that can easily be adjusted by one of ordinary skill in the art. 
Huang teaches that the fat(grease) is present in an amount of 25% based on dry weight of the starch. Therefore, the ratio of starch to oil is 1:0.25 and not 1:1-2 as claimed. Huang is silent on the amount of water present. However, Huang teaches a final moisture content of 3-8%. Therefore, it would have been obvious to adjust the amount of water and oil depending on the consistency desired and in order to reach a final moisture content of 3-8%.
 
	Huang does not specifically teach that the starch is a highland barley starch. However, it would have been obvious to use a variety of starches including highland barley starch in the method of Huang and Contractor since any starch would benefit from become a resistant starch.  
	Huang does not specifically teach that the starchy food has a 3D stereoscopic shape. However, Contractor teaches that the shape of the food product can easily be adjusted using 3D printing depending on the desire of the customer(paragraph 41). Therefore, it would have been obvious to adjust the shape of the starch food product in Huang to a stereoscopic shape if so desired by the consumer using 3D printing. 
Regarding claim 6, Huang does not specifically teach that the grease(fat) is palm oil, soybean oil, or peanut oil. However, these oils are known to be used in cooking so it would have been obvious to use either palm oil, peanut oil, or soybean oil as the grease component in Huang. 

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
The applicant argues that Huang teaches that the fat(grease) is present in an amount of 25% based on dry weight of the starch. Therefore, the ratio of starch to oil is 1:0.25 and not 1:1-2 as claimed. Huang is silent on the amount of water present. However, Huang teaches a final moisture content of 3-8%. Therefore, it would have been obvious to adjust the amount of water and oil depending on the consistency desired and in order to reach a final moisture content of 3-8%.
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791